                                                                                    FiLEQ
                                                                             U.S.DlSTRlCl GOUR
                                                                                august."' OiV.
                     IN THE UNITED STATES DISTRICT COURT

                                                                             2019ftUG22 flHII--2
                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  DUBLIN DIVISION                           CLERK-.-t,.
                                                                                  SO.CAS'T. Ur bA.
KAYLA DARLENE MCGILL,

             Plaintiff,

      V.                                               CV 318-038


ANDREW SAUL,Commissioner of Social
Security Administration,

             Defendant.



                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 25.)

Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion, AFFIRMS the Commissioner's

final decision, CLOSES this civil action, and DIRECTS the Clerk to enter final judgment in

favor of the Commissioner,


      so ORDERED this               day of August, 2019, at Augusta, Georgia.




                                         UNITED STATES DISTRICT JUDGE
